Title: From Thomas Jefferson to Méry, 6 October 1803
From: Jefferson, Thomas
To: Méry


          
            Oct. 6. 1803. Washington
          
          Th: Jefferson has recieved the letter of mr Mery dated the 3d inst. and regrets that, having no acquaintance in the mercantile line, at Philadelphia, there is not a single house there of whom he is authorised to ask the favor desired by mr Mery, & that his entire unacquaintance with every person & thing connected with money-matters disables him from indicating any other resource for the advance of money mr Mery may have occasion for. he returns him the note from the Marquis de la Fayette to Madame Astorg & presents him his salutations.
        